ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2017-04-05_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                            ORDONNANCE DU 5 AVRIL 2017




                                   2017
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                               ORDER OF 5 APRIL 2017




3 CIJ1119.indb 1                                             9/03/18 12:13

                        Mode oﬃciel de citation :
      Immunités et procédures pénales (Guinée équatoriale c. France),
         ordonnance du 5 avril 2017, C.I.J. Recueil 2017, p. 101




                             Oﬃcial citation :
    Immunities and Criminal Proceedings (Equatorial Guinea v. France),
            Order of 5 April 2017, I.C.J. Reports 2017, p. 101




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157317-6
                                             Sales number   1119

                                                   5 AVRIL 2017

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                  5 APRIL 2017

                                                       ORDER




3 CIJ1119.indb 3                                                  9/03/18 12:13

               101




                              COUR INTERNATIONALE DE JUSTICE

                                               ANNÉE 2017
   2017
  5 avril
Rôle général                                     5 avril 2017
  no 163

                     IMMUNITÉS ET PROCÉDURES PÉNALES
                               (GUINÉE ÉQUATORIALE c. FRANCE)



                                             ORDONNANCE


               Présents : M. Yusuf, vice-président, faisant fonction de président en l’affaire ;
                          M. Abraham, président de la Cour ; MM. Owada, Tomka,
                          Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
                          Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                          Robinson, Crawford, Gevorgian, juges ; M. Couvreur,
                          greffier.

                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
               de son Règlement,
                  Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a ﬁxé au 3 jan-
               vier 2017 et au 3 juillet 2017 les dates d’expiration des délais pour le
               dépôt, respectivement, d’un mémoire de la République de Guinée équato-
               riale et d’un contre-mémoire de la République française,
                  Vu le mémoire de la Guinée équatoriale déposé dans le délai ainsi
               ﬁxé ;
                  Considérant que, le 31 mars 2017, la France a soulevé certaines excep-
               tions préliminaires à la compétence de la Cour ;
                  Considérant qu’en conséquence, en vertu des dispositions du para-
               graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
               due et qu’il échet de ﬁxer un délai dans lequel la Partie adverse pourra
               présenter un exposé écrit contenant ses observations et conclusions sur les
               exceptions préliminaires ;

               4

102    immunités et procédures pénales (ordonnance 5 IV 17)

  Compte tenu de l’Instruction de procédure V, aux termes de laquelle le
délai pour la présentation d’un tel exposé écrit ne devra en général pas
excéder quatre mois à compter de la date de présentation d’exceptions
préliminaires,
   Fixe au 31 juillet 2017 la date d’expiration du délai dans lequel la
République de Guinée équatoriale pourra présenter un exposé écrit conte-
nant ses observations et conclusions sur les exceptions préliminaires sou-
levées par la République française ;
   Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le 5 avril deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République de Guinée équa-
toriale et au Gouvernement de la République française.


                                                Le vice-président,
                                     (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                         (Signé) Philippe Couvreur.




5

